     Case 2:14-cv-01986-ILRL-JVM Document 151-5 Filed 12/02/19 Page 1 of 3


From:                 Alex L.M. Ducros
To:                   "James Knight"; Dylan Leach
Cc:                   Phil Kaplan; rsimmons@haileymcnamara.com; Cary Menard; Ashley McMenamin; Rhonda Thomas
Subject:              RE: Magee v. Reed, et al.
Date:                 Tuesday, July 23, 2019 12:44:00 PM


Gentlemen:

Call-in info for tomorrow’s Rule 37(a)(1) conference below:
Dial-in no.:         
Access code:

Talk to you both then.

Regards,

Alex L.M. Ducros
Assistant District Attorney
District Attorney - 22nd Judicial District
Civil Division
21454 Koop Drive, Suite 2G
Mandeville, LA 70471
Office: 985.898.3427
Fax:      985.867.5124
aducros@22da.com

Any e-mail may be construed as a public document, and may be subject to a public records request. The contents of this e-
mail reflect the opinion of the writer, and are not necessarily the opinion or policy of the 22nd Judicial District Attorney’s Office
or St. Tammany Parish Government.

CONFIDENTIALITY NOTICE – This transmission originates from the 22nd Judicial District Attorney’s Office Civil Division -
St. Tammany Parish. If there are any problems regarding reception of this transmission or any attachments indicated above,
please call the signatory listed above. This message is intended only for the use of the individual or entity to which it is
addressed. If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering
the message to the intended recipient, you are hereby notified that any dissemination, distr bution or copying of this
communication is strictly prohibited. If you have received this communication in error, please notify us immediately by
telephone, and delete this transmission with any attachments and destroy all copies in any form. Thank you.


From: James Knight <jknight@knightlawllc.com>
Sent: Wednesday, July 17, 2019 2:58 PM
To: Alex L.M. Ducros <aducros@22da.com>; Dylan Leach <dleach@smithfawer.com>
Cc: Phil Kaplan <philipkaplanlaw@gmail.com>; Rhonda Thomas <rthomas@knightlawllc.com>;
rsimmons@haileymcnamara.com; Cary Menard <cmenard@22da.com>; Ashley McMenamin
<amcmenamin@22da.com>
Subject: RE: Magee v. Reed, et al.

Alex,

I would like to listen in on the conference.

Regards
     Case 2:14-cv-01986-ILRL-JVM Document 151-5 Filed 12/02/19 Page 2 of 3


James



From: Alex L.M. Ducros <aducros@22da.com>
Sent: Wednesday, July 17, 2019 2:40 PM
To: Dylan Leach <dleach@smithfawer.com>
Cc: Phil Kaplan <philipkaplanlaw@gmail.com>; James Knight <jknight@knightlawllc.com>; Rhonda
Thomas <rthomas@knightlawllc.com>; rsimmons@haileymcnamara.com; Cary Menard
<cmenard@22da.com>; Ashley McMenamin <amcmenamin@22da.com>
Subject: RE: Magee v. Reed, et al.

Dylan:

Thank you for your email. Your client’s written responses to my discovery requests are woefully
inadequate as the majority are incomplete, evasive and/or contain completely irrelevant objections.
I am hereby setting a Rule 37(a)(1) conference to be held telephonically at 1pm on Wednesday, July
24, 2019 to see if we can work through each one; I will initiate the call. If I do not hear from you by
close of business on Friday, July 19, 2019, I will assume you are available at the given date/time. In
the event you are unavailable at the above date/time, please advise of your availability on Monday,
July 22 (am or pm) and Tuesday, July 23 (before noon and after 3pm) for purposes of rescheduling.

Should counsel for any of the other parties cc’d here wish to attend the Rule 37(a)(1) conference, I
request that they please advise and I will circulate a conference call-in number and passcode for
same.

Ashley: Please calendar the conference as set above.

Many thanks,

Alex L.M. Ducros
Assistant District Attorney
District Attorney - 22nd Judicial District
Civil Division
21454 Koop Drive, Suite 2G
Mandeville, LA 70471
Office: 985.898.3427
Fax:      985.867.5124
aducros@22da.com

Any e-mail may be construed as a public document, and may be subject to a public records request. The contents of this e-
mail reflect the opinion of the writer, and are not necessarily the opinion or policy of the 22nd Judicial District Attorney’s Office
or St. Tammany Parish Government.

CONFIDENTIALITY NOTICE – This transmission originates from the 22nd Judicial District Attorney’s Office Civil Division -
St. Tammany Parish. If there are any problems regarding reception of this transmission or any attachments indicated above,
please call the signatory listed above. This message is intended only for the use of the individual or entity to which it is
addressed. If the reader of this message is not the intended recipient, or the employee or agent responsible for delivering
the message to the intended recipient, you are hereby notified that any dissemination, distr bution or copying of this
communication is strictly prohibited. If you have received this communication in error, please notify us immediately by
     Case 2:14-cv-01986-ILRL-JVM Document 151-5 Filed 12/02/19 Page 3 of 3


telephone, and delete this transmission with any attachments and destroy all copies in any form. Thank you.


From: Dylan Leach <dleach@smithfawer.com>
Sent: Monday, July 15, 2019 7:07 PM
To: Alex L.M. Ducros <aducros@22da.com>; James Knight <jknight@knightlawllc.com>;
rsimmons@haileymcnamara.com; Cary Menard <cmenard@22da.com>
Cc: Ashley McMenamin <amcmenamin@22da.com>; Phil Kaplan <philipkaplanlaw@gmail.com>;
Rhonda Thomas <rthomas@knightlawllc.com>
Subject: Magee v. Reed, et al.

Counselors:

Attached are Plaintiff's Responses to Defendant Walter P. Reed's, in his former official
capacity, First Set of Requests for Admissions, Interrogatories and Requests for the Production
of Documents. Also attached is Plaintiff's initial production of documents, namely, written
discovery responses and documents produced by Randy Seal, in his official capacity as Sheriff
of Washington Parish and in his personal capacity, Mike Haley, Jim Miller, Corbert Hunt,
Darren Spears, Michelle Brumfield, Mitchem Nesmith, and Damen Mitchell. Plaintiff is
currently gathering additional responsive materials and expects to produce additional
responsive documents on a rolling basis to be completed on or before July 31, 2019.

Regards,
Dylan
--

Dylan T. Leach, Esq.
Smith & Fawer, L.L.C.
201 St. Charles Ave., Suite 3702
New Orleans, Louisiana 70170
Telephone: (504) 525-2200
Facsimile: (504) 525-2205
